DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Aronovich (U.S Pub # 20130232119).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aronovich (U.S Pub # 20130232119) in view of Crofton (U.S Pub # 20170329677) and in further view of Labian (U.S Pub # 20190286726).
With regards to claim 1, Aronovich discloses a system for providing backup services for user data, comprising:
persistent storage for storing a user data backup ([0022] storage device); and 
a change analysis of the limited-access user data to identify a portion of the limited-access user data that is potentially in a backed-up state ([0020] A synthetic backup comprising a full backup at an earliest point in time and subsequent incremental backups. [0028] deduplication); 
obtain, using the application, metadata, associated with the portion, indicative of whether sub-portions of the portion are in the backed-up state ([0053] calculating distinguishing characteristics of a data segment in a synthetic backup by determining the stored data sub-segments through metadata instructions. [0026] if matching digests are found in the index); 
identify, using the metadata, at least one sub-portion of the sub- portions that is not in the backed-up state ([0032, 0039] new data segments that are not matched. [0053] metadata instructions for stored sub-segments);  and 
obtain, using the application, a plurality of organizational metadata portions associated with the portion, wherein:
the application comprises the functionality to provide the plurality of organizational metadata portions ([0040] provides metadata instructions to the storage system). and
the plurality of organizational metadata portions corresponds to the sub-portions of the portion ([0053] determining stored data sub-segments referenced by the input data segment. This is done based on metadata instructions provided by the backup application);
generate the user data backup using the at least one sub-portion, wherein generating the user data backup using the at least one sub-portion comprises associating at least one of the plurality of organizational metadata portions with the at least one sub-portion ([0040, 0053] performs metadata operations to construct a synthetic backup);
Aronovich does not disclose however Crofton discloses:
a manager programmed to: 
identify a backup generation event for the limited-access user data based on a protection policy ([0087, 0136] monitor file activity to determine when to synchronize. [0088] synchronization of user data may include an authentication procedure to limit access to only authenticated users) ([0056] policy engine for deciding what and how to back up or synchronize files); 
in response to identifying the backup generation event: 
perform, using an application that gates access to the limited-access user data ([0041] aggregation provider that acts as an intermediary. [0088] through authentication procedure),
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Aronovich by the file management system of Crofton to backup limited-access user data based on a policy.
	One of ordinary skill in the art would have been motivated to make this modification in order to backup or synchronize files from a single device to a plurality of services (Crofton [0002]).
	Labian discloses:
update web-hook information associated with the at least one sub-portion ([0227] use webhooks to perform automatic updates. Utilizing webhooks to refresh the virtual index when changes occur on one or more storage providers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Aronovich and Crofton by the indexing system of Labian to update webhook information associated with new updates.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine that a subset of the data stored at the first storage provider has been modified and may automatically update the index based on the modification (Labian [0006]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Aronovich does not disclose however Crofton discloses:
obtaining, using the application, a list of all objects of the limited-access user data that have been modified with respect to a point in time ([0087] file monitor may periodically scan the contents of a folder for changes from a previous time period. the file monitor may monitor all file read and write activity by the operating system or applications).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Aronovich by the file management system of Crofton to backup limited-access user data based on a policy.
	One of ordinary skill in the art would have been motivated to make this modification in order to backup or synchronize files from a single device to a plurality of services (Crofton [0002]).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
	With regards to claim 3, Aronovich further discloses:
comparing a part of the metadata associated with one object of the list of all objects to a listing of the objects that have been previously backed up using a previously generated backup of the limited-access user data ([0032] metadata of matching data segments is retrieved).
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
	With regards to claim 4, Aronovich further discloses:
adding the at least one sub-portion to the user data backup ([0032] store a new segment that is not matched with any existing data segment); and
discarding a second of the sub-portions without adding it to the user data backup ([0032] when a storage block is de-referenced, the block can be removed from storage).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
	With regards to claim 5, Aronovich does not disclose however Crofton discloses:
wherein the system is unable to obtain the portion of the limited- access user data from the limited-access user data directly ([0088-0089] cloud storage provider must obtain fragmented user data through the aggregation provider that also obtains the data through a handshaking or authentication procedure).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Aronovich by the file management system of Crofton to backup limited-access user data based on a policy.
	One of ordinary skill in the art would have been motivated to make this modification in order to backup or synchronize files from a single device to a plurality of services (Crofton [0002]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
With regards to claim 7, Aronovich further discloses:
adding information indicating that the at least one sub-portion was added to the limited-access user data ([0025] add to the metadata of the backup being constructed).
Claim 14 corresponds to claim 7 and is rejected accordingly.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aronovich (U.S Pub # 20130232119) in view of Crofton (U.S Pub # 20170329677) and in further view of Labian (U.S Pub # 20190286726) and Nara (U.S Pub # 20200034248).
With regards to claim 6, Aronovich does not disclose however Nara discloses:
adding information indicating that the at least one sub-portion was removed from the limited-access user data ([0215] update index to reflect removal of data).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Aronovich, Crofton and Labian by the system of Nara to keep track of data that has been removed.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate an information management system to store sets of data, such as backup or secondary copies of production data, to cloud storage libraries (Nara [0016]).
	Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166